PER CURIAM.
Pursuant to and by reason of tbe stipulation between the parties filed of record in this cause:
It is ordered and adjudged that the appeal herein be docketed.
It is ordered and adjudged that the amount of the judgment rendered in the District Court confirming the award of the commissioners be and the same is hereby reduced to the sum of $10,798.72, and that, as thus reduced, said judgment be, and the same is hereby, affirmed, and judgment is hereby entered fixing the award payable by the plaintiff and appellant at'the said sum of $10,-798.72.
It is further ordered and adjudged that the amount of the aforesaid judgment shall bear no interest.
It is further ordered and adjudged that the judgment of the District Court, except for the affirmance of said judgment in the reduced amount hereinabove set forth be, and the same is hereby, vacated and set aside.
It is further ordered and adjudged that, on deposit by the plaintiff and appellant of the sum of $10,798.72 in the registry of the District Court, the plaintiff and appellant shall stand fully acquitted and discharged of and from the said judgment as entered in the District Court.